 LUTHER MANOR NURSING HOMELutherManor Nursing HomeandUnited Food andCommercial Workers Union,Local No. 304A,UnitedFood and Commercial Workers Interna-tionalUnion,AFL-CIO, CLC. Case 18-CA--797331 October 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 28 March 1985 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed answering briefs, cross-exceptions, andbriefs in support of their cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-,member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 as modified, but not to adopt the rec-ommended Order.1.Administrative Law Judge William F. Jacobs,in a decision and recommended Order issued 28September 1982, found the Respondent presentedto the Union a wage offer during collective bar-gaining that the Union accepted. Because the Re-spondent in part unlawfully withdrew the offerafter it was accepted, Judge Jacobs recommendedthe Respondent be ordered to cease and desist from"[w]ithdrawing wage proposals previously agreedupon." The Board adopted Judge Jacobs' decisionand recommended Order in pertinent part.3In their 28 October 1982 negotiating session,theirfirst following Judge Jacobs' decision, theparties reached agreement on all other outstandingiThe General Counsel excepts to the judge's failure to find that theRespondent presented an economic proposal on 27 December 1982, false-ly claiming to have presented it on 29 October 1982. The General Coun-sel contends that, if found, the Respondent's misrepresentation would in-dicate that it failed to bargain in good faith.The judge considered the General Counsel's allegation and found thatthe Respondent's having made the proposal after it agreed to a completecontract violated Sec 8(a)(5) and (1) of the Act, regardless of whether itmade the proposal in October or December The judge found the Re-spondent, by making the proposal, demonstrated to the Union that itwould neither bargain in good faith, nor execute the contract to which itagreedWhat the General Counsel requests we find is not materially differentfrom what the judge found based on the same conduct Accordingly, wedeny the General Counsel's exception.2Chairman Dotson agrees with his colleagues that the Respondentviolated the Act as alleged in taking action inconsistent with the Board'sorderin Luther Manor Nursing Home,270 NLRB 949 (1984), in whichtheChairman adopted the judge's decision in the absence of the Re-spondent's exceptionsChairman Dotson also relies on his rationale setforth in that case for the issuance of a general bargaining order3Luther Manor Nursing Home,supra, 270 NLRB 949.35issues.The Respondent, however, withdrew itswage proposal entirely and contended there was noagreement on the contract's effective dates.Judge Nations, in the attached decision, foundthe Respondent's unilaterally withdrawing its wageoffer violated Section 8(a)(5) and (1) of the Act.This findingwas, of course, mandated by theBoard's earlier Decision and Order. Judge Nationsfurther found that the wage offer provided itwould be effective 1 January 1981 through 31 De-cember 1983, and we conclude that the parties inpractice used the wage offer's effective dates to de-termine the duration of the entire contract.4 Ac-cordingly, we agree with the judge that the partieson 28 October 1982 reached agreement on a com-plete collective-bargaining agreement, and that theRespondent unlawfully refused to execute a writtencontract embodying its terms.Judge Nations also found that the Respondent'sobligation to provide the contract's wage increasescommenced on the date the parties reached agree-ment, 28 October 1982. This finding, however, isinconsistentwith the parties' agreement that theircontract and its wage increases would commence 1January 1981.We therefore do not adopt thejudge's finding and shall amend the remedy to re-quire the Respondent to apply the contract accord-ing to its terms, including its 1 January 1981 com-mencement date.52. Judge Nations found that the Respondent vio-lated Section 8(a)(3) of the Act, as well as Section8(a)(5) and (1), by refusing to execute a writtencontract.The General Counsel, however, did notallege that the Respondent violated Section 8(a)(3)by this conduct.We shall therefore amend Conclusion of Law 6to delete its reference to Section 8(a)(3) of the Act,and we shall amend the recommended Order andnotice accordingly.AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion of Law6."6. By refusing to execute a collective-bargainingagreement embodying the terms to which the Re-spondent and the Union finally agreed on 28 Octo-ber 1982, the Respondent violated Section 8(a)(5)and (1) of the Act."4Thus, the Respondent on either 29 October or 27 December 1982proffered what it called a "Wage & Effective Date Offer." The only ef-fective date discussed in the offer is that for the proposed wage increases,although the offer was intended to supplant the duration provisions in theUnion's previously proposed draft contract.5 SeeWestern Truck Services,252 NLRB 688 (1980)277 NLRB No. 7 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDAMENDED REMEDYHaving found that the Respondent engaged incertain unfair labor practices in violation of Section8(a)(5) and (1) of the Act, we shall order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the Act.We shall order the Respondent to execute, on re-quest, a collective-bargaining agreement embody-ing the terms and conditions to which the Re-spondent and the Union agreed, and to apply thoseterms and conditions retroactively from 1 January1981.We shall order the Respondent to make em-ployees whole for the loss of earnings and otherbenefits suffered as a result of the Respondent's'failure to execute and abide by that agreement. TheRespondent shall reimburse the affected employeesin a manner consistent with Board policy as statedinOgle Protection Service,183NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest asprescribed inFlorida Steel Corp.,231NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB716 (1962), enf. denied on other grounds 322 F.2d913 (9th Cir. 1963).ORDERThe National Labor Relations Board orders thattheRespondent,LutherManor Nursing Home,Sioux Falls, South Dakota, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to execute, on request, a collective-bargaining agreement embodying the terms towhich the Respondent agreed with United Foodand Commercial Workers Union, Local No. 304A,United Food and Commercial Workers Internation-alUnion, AFL-CIO, CLC covering the employeesin the unit set forth below in paragraph 2 (c).(b)Unilaterallywithdrawing wage offersandcontract duration offers to which the Respondentand the Union agreed.(c)Continuing to make wage offers and otherproposals that vary from the terms and conditionsto which the Respondent and the Union agreed.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Execute, on request, a collective-bargainingagreement (effective 1 January 1981 through 31December 1983) embodying the terms and condi-tions to which the Respondent and the Union final-ly agreed on 28 October 1982.(b)Apply the terms and conditions of the collec-tive-bargaining agreement to which the Respond-ent and the Union agreed, retroactively from 1 Jan-uary 1981, and make employees whole in themanner set forth in the amended remedy for anyloss of earnings and other benefits suffered as aresult of its failure to execute and abide by thatagreement.(c)On request, bargain with respect to wages,hours, and other terms and conditions of employ-ment with the Union as the exclusive bargainingrepresentative of employees in the following unit:All full-time and regular part-time licensedpractical nurses and service and maintenanceemployees employed by the Respondent at itsSioux Falls, South Dakota facility, but exclud-ing administrator, assistant administrator,regis-tered nurses, business office clericals, guards,and supervisors as defined in the Act.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Sioux Falls, South Dakota facilitycopies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gionalDirector for Region 18, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. LUTHER MANOR NURSING HOMEWE WILL NOT refuse to execute, on request, acollective-bargainingagreementembodying theterms to which we agreed with United Food andCommercialWorkers Union, Local No. 304A,United Food and Commercial Workers Internation-alUnion, AFL-CIO, CLC covering all of you inthe unit set forth below.WE WILL NOT unilaterally withdraw wage offersand contract duration offers to which we and theUnion agreed.WE WILL NOT continue to make wage offers 'andother proposals that vary from the terms and con-ditions to which we and the Union agreed.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL execute, on request, a collective-bar-gainingagreement (effective 1 January 1981through 31 December 1983) embodying the termsand conditions to which we and the Union finallyagreed on 28 October 1982.WE WILL apply the terms and conditions of thecollective-bargainingagreement to which we andtheUnion agreed, retroactively from 1 January1981, and WE WILL make you whole with interestfor any loss of earnings and other benefits resultingfrom our failure to execute and abide by thatagreement.WE WILL, on request, bargain with respect towages, hours, and other terms and conditions ofemployment with the Union as the exclusive bar-gaining representative of all of you in the followingunit:All full-time and regular part-time licensedpractical nurses and service and maintenanceemployees employed by us at our Sioux ' Falls,South Dakota facility, but excludingadminis-trator,assistantadministrator,registerednurses,business office clericals,guards,and su-pervisors as defined in the Act.LUTHER MANOR NURSING HOMEMarlin O. Osthus, Esq.,for the General Counsel.Michael Alden, Esq.,of Lincoln, Nebraska, for the Re-spondent.J.Peter Dowd, Esq.,of Chicago, Illinois, for the ChargingParty.DECISION37STATEMENT OF THE CASEWALLACEH.NATIONS,Administrative Law Judge.Pursuant to a charge filed December 3, 1982,1and tosubsequently filed amended charges by United Food andCommercialWorkers Union,Local No. 304A,UnitedFood and Commercial Workers International Union,AFL-CIO, CLC (theUnion),the Regional Director forRegion 18 issued a complaint and notice of hearing andamendment to complaint and notice of hearing,allegingsetting forth certain unfair labor practices within themeaning of Section 8(a)(1), (3), and(5) of the Act, al-leged to have been committed by Luther Manor NursingHome(Respondent).On October 4, 1984,a hearing washeld before me in Sioux Falls, South Dakota.Subse-quently, briefs were received from counsel for the Gen-eral Counsel,Respondent,and the Charging Party.1.THE BUSINESS"OF RESPONDENTRespondent,a South Dakota corporation with anoffice and place of business in Sioux Falls,South Dakota,has been engaged in health care and operation of a nurs-ing home, providing in-patient,medical,and professionalservices for its residents.Respondent admits the jurisdic-tional allegations of the complaint,and I find that it isnow, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), 'and(7) of the Act,and a health care insti-tution within the meaning of Section2(14) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Unionis,and at all times material herein has been,a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Background Factsand IssuesPursuant to a Board-conducted election, the Unionwas certified as the exclusive bargaining representativeof the unit described in paragraph 6 of the complaint.The Union and Respondent thereafter met for the pur-pose of negotiating a collective-bargaining agreement onnumerous occasions on January 25 and December 15,1980. The parties could not reach an agreement and theUnion filed charges with the Board alleging that Re-spondent had engaged in certain unfair labor practices.Thereafter, the Regional Director issued a complaint al-leging that Respondent had violated Section 8(a)(1), (3),and (5) of the Act by its actions. After a trial before Ad-ministrativeLaw Judge William F. Jacobs, a decisionissued on September 28. The Charging Party and theGeneral Counsel filed exceptions to the decision, whileRespondent filed no exceptions. On May 30, 1984, theBoard issued a Decision and Order which affirmed thejudge's rulings, findings,and conclusions but modifiedhis recommended Order,making it more comprehensive.IAll dates arein 1982 unless otherwise stated 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board's Order affirmed the administrative lawjudge's findings that Respondent unlawfully withdrew awage proposal previously offered to all unit employeesand later withdrew the offer to full-time employees; Re-spondent unlawfully withheld wage increase adjustmentsfor employees; and Respondent unilaterally and unlaw-fully granted wage increases to employees, altered itssick leave and absenteeism policies, and reclassified li-censed practical nurse (LPN) employees to supervisorypositions.After the issuance of the decision by Judge Jacobs,Respondent and the Union met for the purpose of nego-tiating a collective-bargaining agreement. No agreementbeing forthcoming from Respondent, the Union againfiled charges with the Board alleging that Respondenthad violated the Act. The issues presented in the instantproceeding are whether Respondent violated the Act by:1.Withdrawing their previous offer regardingcontractual wage rates for the duration of the con-tract in violation of Judge Jacobs Order.2.Refusing to negotiate on proposed wages untilitsbackpay liability Case 18-CA-7117 was deter-mined.3.Presenting an economic proposal to the Unionto reduce employees future contractual wage in-creases by an amount equal to the backpay theycould or would receive as a result of unfair laborpractices found in Case 18-CA-7117.4.Proposing contractual wage rates for part-timeemployees which were less than its existing wagerate.5.Presenting a proposal to the Union falselyclaiming that said proposal had been previously pre-sented.6.Failing and refusing to execute an agreementreached between it and the Union.B. The Alleged Withdrawalof a Previously Offeredand Agreed-Upon Wage Proposal and Refusal toExecute an Agreed-UponCollective-BargainingAgreementThe General Counsel alleges that on October 28, Re-spondent unilaterally withdrew an offer regarding con-tractualwage rates for the duration of the contractwhich it had made on December 15, 1980, and which ac-cording to Judge Jacobs and the Board,had been accept-ed by the Union;that the Union and Respondent hadotherwise reached a full and complete agreement on acontract;that the Union had since requested Respondentto execute the contract;thatRespondent refused andcontinues to refuse to execute such contract;and thatthis constitutes a failure and refusal to bargain with theUnion in good faith in violation of Section 8(a)(1) and(5).Following the decision of Judge Jacobs, the Union andEmployer representatives firstmet on October 28.Present for the Union wereAttorneyJ.PeterDowd,Union Business Agent Jack Smith,Doyle Lauer, andMary Kerchove.Present for Respondent was John Tate.Dowd opened the meeting by explaining to Tate that theUnion had requested negotiations to attempt to reach anagreement based on the decision of the administrativelaw judge in Case 18-CA-7117; that on the basis of thatdecision, the Union hoped to reach a decision that couldbe put into effect immediately; and that the Union wasprepared to discuss specifics and issues resolved by thejudge.Subsequently, the parties did discuss specificissues.The parties reviewed the issue of health insurancecoverage in light of the judge's decision, and the Unionultimately accepted the finding of the judge with respectto health insurance. Similarly, in light of the judge's find-ing that Respondent unlawfully removed LPNs from thebargaining unit, the parties agreed on October 28 thatpresent LPNs would be considered supervisors, that thenumber of LPN supervisors would not increase, and thatifLPNs did not qualify as supervisors within 1 year orstart as a supervisor, they would be returned to the bar-gaining unit. The parties also reached agreement withRespondent with respect to schedules and probationaryperiods. Tate admitted that as a result of negotiations onOctober 28, there were no outstanding issues barring acontract except wages and effective dates.During his testimony in this proceeding, Dowd ex-plained that on October 28; at the beginning of the meet-ing, the Union indicated its willingness to accept JudgeJacobs' resolution of the wage issue in order to get acontract.Dowd further indicated that on the same date,Respondent might want to make some changes in theoffer found to have been made by Judge Jacobs becauseof subsequent unilateral actions by Respondent after De-cember 15, 1980. Dowd further stated, however, that ifthe Union and Respondent could not reachan agreementon those items, in any event the Union was prepared toagree to the undisputed aspects of the judge's decision inview of the fact that Respondent had not filed exceptionsto it.Respondent admits that it withdrew its wage proposalof December 15, 1980, but denies that this wage proposalwas previously agreed on. I find that Respondent's posi-tion is without merit. Both Judge Jacobs and the Board,in affirming his decision, found that the December 15,1980 proposal had been agreed on. Both the judge's deci-sion,aswell as the Board's order affirming it, requiredthatRespondent not withdraw the previously agreed-upon wage proposal of December 15, 1980. Pursuant tothe judge's Order as affirmed by the Board, Respondentwas powerless to withdraw its offer, the Union was freeto accept the offer and on October 28, 1982, did so. Ifind that by the Union's acceptance of the wage propos-al, the parties had an effective total agreement as of Oc-tober 28. I further find that it was unlawful for Respond-ent to attempt to withdraw the wage offer having beenordered by the judge and the Board not to do so.Pargraph 10 of the complaint alleges that since aboutNovember 29, the Union has requested Respondent toexecute a written contract. Respondent admits this. Thecomplaint further alleges that since about December 13,Respondent, by letter, failed and refused to execute thewritten contract submitted by Respondent. I have foundthat the Union and Respondent reached full agreementwith respect to the terms and conditions of employment LUTHER MANORNURSING HOMEto be incorporated in the collective-bargaining agreementas of October 28.As noted by the General Counsel on brief,it is con-ceivable that there might be a question with respect toeffective dates of the agreement.While the parties hadagreed in December 1980 that the effective dates of thecontract would be January 1, 1981,to January 1, 1984, Ifind, as requestedby theGeneral Counsel, that the wageincreases called for in the contract became effective onOctober 28,which is the date the parties reached con-tractual agreement.Respondent'sobligations under theterms of the contract,I have found to have been agreedon, began on the date of the agreement,October 28,even though the contract's effective date is earlier.C. The Alleged Refusal toNegotiate or MakeProposalsConcerning WagesThe General Counsel alleges that on October 28, Re-spondent refused to negotiate or make an offer concern-ing wages until its backpay liability in Case18-CA-7117had been determined;that on December 27, Respondentpresented an economic proposal to the Union to reduceitsemployees' future contractual wage increase by anamount equal to the backpay the employees could orwould receive as a result of its unfair labor practicefound by Judge Jacobs inCase 18-CA-7117;that theformer conduct violated Section 8(a)(1) and(5) of theAct and that the latter conduct violated Section 8(a)(1)and (3) of the Act.Respondent admits that on October 28 it proposed de-laying negotiations on wages until July 1, 1983, butdenied that this was for the purpose for delaying negotia-tions on wages until its backpay liability was determinedand that it refused to negotiate wage rates and makewage proposals.Further, Respondent admits that on De-cember 27 it presented an economic proposal to theUnionwhich would have offset future wage increases byany additional backpay liability,but denies it was at-tempting to offset wage increases by a liability from anyunfair labor practices foundby JudgeJacobs.The General Counsel has alleged as further violationsof the ActRespondent's December27 proposedcontrac-tualwage rates for part-time employees which were lessthan Respondent's existing wage rates for part-time em-ployees.Respondent contends that it made the com-plained of wage proposal onOctober 29,a fact which isdisputedby the Unionwhich contends it never saw theproposal untilDecember27. I find thatregardless ofwhether the proposal was presented on October 29, asalleged by Respondent or on December 27, as contendedby the Union,Respondent's actions constitute a violationof the Act.Ihave foundthat by withdrawingitswage proposalfound by Judge Jacobs to have been accepted by theUnion on October 28, Respondent has violatedthe Act. Ihave further found that Respondent violatedthe Act byrefusing to execute the contract reached on October 28,and' continues in violationof the Actby failing and re-fusing to execute such agreement.As I have foundthat Respondent's action in withdraw-ing its wage proposal onOctober 28,and thereafter re-fusing to execute its agreementwith the Union,any pro-39posal it subsequently made to the Union with respect tomatters contained in the agreement constitutes a viola-tion of the Act. Therefore, I consider the particulars ofthe proposal made by Respondent to be of no particularsignificance.The making of the proposal itself constitut-ed a continuation of its bad-faith bargaining with theUnion and its intention to not execute a contract withthe Union covering the bargaining unit.IV. THE EFFECT OF RESPONDENT'S UNFAIR LABORPRACTICES UPON COMMERCERespondent'sunfair labor practices,as found above,occurring in connection with its operations described insection I above, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes, burdeningand obstructing the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall rec-ommend that it be ordered to cease and desist therefromand that it take certain affirmative action designed to ef-fectuate the policies of the Act.As I have found that Respondent violated the Act byrefusing to execute the agreement reached on October28, I shall also recommend that Respondent be ordered,on request, to sign such agreement, to comply retroac-tively to its effective date with its terms, and to makewhole the employees for any losses which they mayhave suffered by Respondent's refusal to sign such agree-ment, in accordance with the formula set forth inF.W.Woolworth Co.,90 NLRB 289 (1950), andIsisPlumbingCo., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in an industry affecting commerce within the mean-ing of Section 2(6) and (7) of the Act and a health careinstitutionwithin the meaning of Section 2(14) of theAct.2.The Union, United Food and Commercial WorkersUnion, Local No. 304A, United Food and CommercialWorkers International Union, AFL-CIO, CLC is a labororganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-timeLPN's and serv-ice and maintenance employees employed by Respondentat its Sioux Falls, South Dakota facility, excluding ad-ministrator,assistantadministrator,registerednurses,business office clericals, guards, and supervisors as de-fined in the Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since January 2, 1980, the above-named labor orga-nization has been and is now the certified exclusive rep-resentative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within themeaningof Section 9(a) of the Act.5.By withdrawing on October 28, the wage proposalpreviously offered for all unit employees and found by 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe administrative law judge and affirmed by the BoardinCase 18-CA-7117 to have been accepted by theUnion, Respondent violated Section8(a)(1) and(5) of theAct.6.By failing and refusing to execute the collective-bar-gaining contract on which Respondent and the Unionhad agreed to on October 28, Respondent has violatedSection 8(a)(1), (3), and (5) of the Act.7.By continuing to make proposals which varied theterms and conditions of the agreement reached betweenRespondent and the Union on October 28, Respondenthas violated Section 8(a)(1) and (5) of the Act.[Recommended Order omitted from publication.]